The natural supposition is that in contracts made by agents the stipulations are by and with the principals. Yet as agents may bind themselves for their principals, and as the language of agreements is often inexplicit, it frequently happens that it is not easy to determine whether the contract is that of the agent personally or of the principal exclusively. In this case, however, there is no difficulty of that sort. The instrument purports to be between two parties, and only two; and the question is, Whitehead or the Land Company is one (97)  of these two. Perhaps, from the structure of the sentence comprising the premises, the character of the instrument in this respect might be deemed somewhat equivocal. But the first stipulation contained in the next sentence speaks explicitly. It is that the defendants "agree to get on the land of the party of the first part" the lumber *Page 77 
specified. The defendants were undoubtedly not to work on Whitehead's land, but on that of the company; therefore the company is here shown to be the first party to the contract. In the same manner it is seen in other parts that the timber is to be got for and delivered to the company and paid for by them, they being described all along as "the party of the first part." Moreover, in the conclusion of the articles, it is plainly declared that Whitehead does not execute them as being himself a party to them, but executes them as the deed of the company by saying that he does so "for and on behalf of the party of the first part, being the Albemarle Swamp Land Company." It is thus clear that the deed throughout calls the company the party of the first part, and hence the plaintiff is not exclusively that party, and the judgment must be
PER CURIAM.                                              AFFIRMED.
Cited: Brown v. Bostian, 51 N.C. 3; Bryson v. Lucas, 84 N.C. 687.
Dist.: Savage v. Carter, 64 N.C. 197.
(98)